Case 8:21-cv-01443-CEH-JSS Document1 Filed 06/14/21 Page 1 of 4 PagelD 1

United States Middle District
Tampa Division

Middle District of Florida

Case No: “a -cv-I4N43 -CEH- JS5
Brittany Williams
Vs.

Community Action Stops Abuse

Complaint

Brittany Williams has filed a complaint against your shelter for violation of the Federal Fair Housing
Act.

The Fair Housing Act protects people from discrimination when they are renting or buying a home,
getting a mortgage, seeking housing assistance, or engaging in other housing-related activities.

The Fair Housing Act prohibits discrimination in the housing because of race,color,national origin,

religion, sex, familial status, and disability.

It is illegal discrimination to take any of the following actions because of race, color, religion, sex,
disability, familial status, or national origin:
* Refuse to rent or sell housing
* Refuse to negotiate for housing
* Otherwise make housing unavailable
Set different terms, conditions or privileges for sale or rental of a dwelling

e Provide a person different housing services or facilities
Case 8:21-cv-01443-CEH-JSS Document1 Filed 06/14/21 Page 2 of 4 PagelD 2

* Falsely deny that housing is available for inspection, sale or rental

* Make, print or publish any notice, statement or advertisement with respect to the sale or rental ofa

dwelling that indicates any preference, limitation or discrimination

¢ Impose different sales prices or rental charges for the sale or rental of a dwelling

° Use different qualification criteria or applications, or sale or rental standards or procedures, such as
income standards, application requirements, application fees, credit analyses, sale or rental approval

procedures or other requirements

e Evict a tenant or a tenant’s guest

* Harass a person

¢ Fail or delay performance of maintenance or repairs

¢ Limit privileges, services or facilities of a dwelling

* Discourage the purchase or rental of a dwelling

* Assign a person to a particular building or neighborhood or section of a building or neighborhood

* For profit, persuade, or try to persuade, homeowners to sell their homes by suggesting that people of

a particular protected characteristic are about to move into the neighborhood (blockbusting)

* Refuse to provide or discriminate in the terms or conditions of homeowners insurance because of the
race, color, religion, sex, disability, familial status, or national origin of the owner and/or occupants of a

dwelling

* Deny access to or membership in any multiple listing service or real estate brokers’ organization

The Fair Housing Act covers most housing. In very limited circumstances, the Act exempts owner-
occupied buildings with no more than four units, single-family houses sold or rented by the owner

without the use of an agent, and housing operated by religious organizations and private clubs that limit

occupancy to members.
Case 8:21-cv-01443-CEH-JSS Document1 Filed 06/14/21 Page 3 of 4 PagelD 3

Memorandum of Law

 

Around September of 2020, Plaintiff Williams was told to leave due to the program of Casa having a 45
day limit of stay. Plaintiff Williams begged to stay so she wouldn't have to go back to her abusive baby
father. The employees and supervisor paid two nights at the Comfort Inn and Ms. Williams was left
stranded. When plaintiff Williams first got to the shelter, she was asked numerous of questions
including was she pregnant, Ms. Williams told the intake specialist yes. While residing at the shelter,
Ms. Williams suffered a miscarriage due to lifting heavy belongings. Ms. Williams states the staff was
really rude to her in her life threatening situation. Ms. Williams even called the Sheriff's Department as

the staff of Community Action Stops Abuse was forcing her to leave.

While residing at Community Action Stops Abuse, Plaintiff was not properly assisted. She worked
with her case worker to get approved for relocation funds and was denied by Tallahassee, saying the
police report a domestic quarrel when clearly we all can see by word of mouth by office Brent,
Williams’s reason for being in the domestic violence shelter was for more than a domestic argument;
Exhibit A shows the police report and the scars from the fight that lead her to be admitted to the
shelter. Community Action Stops abuse case worker did nothing more to get funds for Williams to be
moved somewhere safe before the 45 day program expiration. This therefore is grounds to
automatically grant in favor of Brittany Williams for the amount of $375,000 for emotional stress that

Community Action Stops Abuse.

Punitive Damages Request

 

It is against the Fair Housing Act to deny someone housing assistance or limit space. Plaintiff

Williams is suing your organization for the amount of $375,000.
Submitted Respectfully,

Brittany Williams

14330 58" St. N #4102
Case 8:21-cv-01443-CEH-JSS Document1 Filed 06/14/21 Page 4 of 4 PagelD 4

Clearwater, FL 33760
941-348-4451

Motherof21991@gmail.com
